DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 10-13 and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Mostofi et al. (Journal of Applied Polymer Science,Vol. 114, 3737–3743 (2009)) in view of Kato et al. (JP 2011-202289).  Note:  A machine translation is being used for JP 2011-202289.
Considering Claims 10, 17, and 18:  Mostofi et al. teaches a polymer alloy fiber comprising polypropylene, polyethylene terephthalate/a polyester made from an aromatic dicarboxylic acid, and a styrene-ethylene-butylene-styrene copolymer (Experimental), where the polyethylene terephthalate forms islands in the polypropylene matrix (Morphology) having a dispersion diameter of less than 1 micron/1000 nm (Figure 2(b) and 3(b)).
	Mostofi et al. teaches the styrene-ethylene-butylene-styrene copolymer as comprising maleic anhydride (Materials).  However, Kato et al. teaches using an amine or imino fuctional styrene-ethylene-butylene-styrene as a compatibilizer between polypropylene and a polyester (¶0024).  
	Mostofi et al. does not teach the fiber diameter coefficient of variation.  However, Kato et al. teaches a polymer alloy fiber (¶0012) comprising a polypropylene/a polyolefin (¶0013); polylactic acid/a polyester (¶0013); and a styrene-ethylene-butylene-styrene (¶0059), having a fiber diameter CV% of less than 1.5% (¶0013), and containing an island component with a dispersion diameter of less than 150 nm (¶0031).  Kato et al. teaches the fiber diameter CV% as being controlled by the conditions in the spinneret (¶0042).  It would have been obvious to a person having ordinary skill in the art to have controlled the fiber diameter CV% of Mostofi et al. as in Kato et al., and the motivation to do so would have been, as Kato et al. suggests, to suppress the unevenness after dyeing (¶0026).  
Considering Claim 11:  Mostofi et al. teaches the amount of styrene-ethylene-butylene-styrene copolymer as being 6 or 12 weight percent (Figure 2 and 3).
Considering Claims 12 and 19:  Mostofi et al. teaches the styrene-ethylene-butylene-styrene copolymer as comprising 30 weight percent of styrene (Materials).
Considering Claims 13, 20, and 21:  Mostofi et al. is silent towards the ratio of ethylene and butylene in the styrene-ethylene-butylene-styrene copolymer.  However, Kato et al. teaches the ratio of the ethylene and butylene blocks in the styrene-ethylene-butylene-styrene copolymer as being 0.1 to 1.0 (¶0013).  It would have been obvious to a person having ordinary skill in the art to have selected a styrene-ethylene-butylene-styrene copolymer having a ratio of ethylene and butylene in the claimed range in the fiber of Mostofi et al., as in Kato et al., and the motivation to do so would have been, as Kato et al. suggests, to provide proper compatibility between the polypropylene and polyester (¶0013).

Response to Arguments
Applicant's arguments filed October 12, 2021 have been fully considered but they are not persuasive, because:
In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (differences in sedative and anticholinergic effects between prior art and claimed antidepressants were not unexpected). The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992).  See MPEP 716.02.  
The data of the original specification teaches that the anhydride group containing SEBS copolymer shows improvements in the tested properties over the comparative example, and teaches properties within the scope of the claimed properties, i.e. a fiber diameter CV% of 0.1 to 2.5% and a dispersion diameter of 1 to 1,000 nm in a transverse cross section of the fiber.  While the cited examples using the amino or imino group have better properties than the anhydride group example, all three show marked improvement compared to the comparative example.  Further, the cited anhydride example has a fiber CV% and dispersion diameter of the island component domains within the ranges shown in the examples using amine groups (Tables 1-3).  The applicant has not explained how similar values in the other amine embodiments within the claimed range are of practical significance, but the same values in the anhydride example is not of practical significance.  The applicant has not established that the differences between cited examples using the amino or imino group have better properties than the anhydride group example are of practical significance and in fact unexpected.  

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM J HEINCER whose telephone number is (571)270-3297. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIAM J HEINCER/Primary Examiner, Art Unit 1767